DETAILED ACTION
The following is a first action on the merits of application serial no. 17/605684 filed 10/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 9/2/22 and 10/22/21 have been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner passage opening of the first dog element as recited in claim 27 must be shown (pointed out in drawing for clarity purposes) or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the inner passage opening of the first dog element as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
-On page 10, line 1, the terms “illustrates” and “a” should be separated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 16 recites the limitation “a first shift element (32) shiftable to rotationally fix the first dog element (36) to one or both of the first sun gear (22) and the first planet gear carrier (20)”. However, the specification describes the first shift element shifting to fix the first dog element to the first carrier (20) and the second sun gear (28). It is unclear as to how the shift element (32) shifts to fix the first dog element to the first sun gear (22) as well as how the shift element (32) can shift to fix both the first sun gear (22) and first carrier (20) to the first dog element (36), please clarify.
-Claim 16 recites the limitation “a second dog element (42) rotationally fixed to the second sun gear (28) and rotationally fixable by the first shift element (32) to one or both of the first sun gear (22) and the first planet gear carrier (20)”. However, the specification describes the first shift element (32) shifting to fix the second dog element (42) to the first carrier (20) only. It is unclear as to how the shift element (32) shifts to fix the second dog element to the first sun gear (22) as well as how the shift element (32) can shift to fix both the first sun gear (22) and first carrier (20) to the second dog element (42), please clarify.
-Claim 24 recites the limitation “………wherein the first dog element (36) has a collar (64) against which the first ring gear (18) at least selectively abuts.” However, the first dog element is described in the specification (page 13, lines 8-11) as being rotationally and axially fixed to the first ring gear. It is unclear as to how the collar connected to the first dog element “selectively” abuts the ring gear, please clarify.
-Claim 27 recites the limitation “an inner passage opening of the first dog element (36) has a larger diameter than at least part of one or more of the second dog element (42), the third dog element (60), the second sun gear (28), and a shaft of the second sun gear (28).” However, it is unclear as to what the “inner passage opening” of the particular dog element is referring to, please clarify.
-Claim 30 recites the preamble and limitation “A motor vehicle, comprising the transmission arrangement (10) of claim 16.” However, based on the preamble “A transmission arrangement (10) for a motor vehicle” as recited in claim 16, it is unclear as to what is further being limited in claim 30 based on the dependency from claim 16, please clarify.

Allowable Subject Matter
Claims 16-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-Examiner will indicate allowable subject matter upon applicant’s response to 112(b) rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-DE 102017005310 (IDS cited art) shows that it is well known in the art to provide a first and second dog shift element (Figure 3) radially connectable to each other and a planetary gear set.
-Brinn 9222551 (Figure 2) and 20140179486 (Figure 2) shows that it is well known in the art to use a first and second dog shift element providing shiftable connections with two planetary gear sets.
-Bergles 4973297 (Figures 1, 4, 7, 9 and 11) shows that it is well known in the art to use a first and second dog shift element providing shiftable connections with two planetary gear sets.
-Rosemeier 20120196716 (Figure 1) shows that it is well known in the art to use a first and second dog shift element providing shiftable connections with two planetary gear sets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        December 3, 2022